Citation Nr: 0702364	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-10 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a bilateral hearing loss disability from November 20, 2002 to 
April 12, 2006.

2.  Entitlement to an evaluation in excess of 20 percent for 
a bilateral hearing loss disability from April 12, 2006.

3.  Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.

4.  Entitlement to an effective date earlier than November 
20, 2002 for the award of service connection for a bilateral 
hearing loss disability and tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to 
September 1955.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from August 2003 and August 2006 rating decisions of 
the Department of Veterans' Affairs (VA), Regional Office 
(RO).  The August 2003 rating decision had awarded service 
connection for a bilateral hearing loss disability and 
bilateral tinnitus, each assigned a 10 percent disability 
evaluation effective November 20, 2002.  The August 2006 
rating action increased the evaluation assigned to the 
bilateral hearing loss to 20 percent, effective April 12, 
2006.


FINDINGS OF FACT

1.  On VA audiological examination in February 2003, the 
average pure tone decibel (dB) loss was 61 in the right ear 
and 63 in the left ear, with four of the specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) at 55 dB or 
more.

2.  On VA audiological examination in April 2006, the average 
pure tone decibel (dB) loss was 68 in the right ear and 70 in 
the left ear, with four of the specified frequencies (1000, 
2000, 3000, and 4000 Hertz) at 55 dB or more.

3.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

4.  The veteran's claim for service connection for a 
bilateral hearing loss disability was denied by an October 
2001 rating decision; he was notified of this decision on 
October 18, 2001 and he did not appeal.

5.  The veteran filed a claim to reopen his request for 
service connection for a bilateral hearing loss on November 
20, 2002.  

6.  The veteran filed his claim for service connection for 
tinnitus on November 20, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the bilateral hearing loss disability from November 20, 
2002 to April 12, 2006 have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.85, 4.86(a), Diagnostic 
Code 6100 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for the bilateral hearing loss disability from April 12, 2006 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.85, 4.86(a), Diagnostic Code 6100 (2006).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002, 2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

4.  Under governing law, the effective date of the award of 
service connection for a bilateral hearing loss disability is 
November 20, 2002.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.400, 3.400, 
3.400(q)(1)(ii) (2006). 

5.  Under governing law, the effective date of the award of 
service connection for a bilateral tinnitus is November 20, 
2002.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.400, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In December 2002 and March 2006 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  He was told what evidence was needed to substantiate 
his claims, to include what evidence and information VA would 
obtain in his behalf and what information and evidence he 
could submit.  He was told to submit any evidence relevant to 
his claims.

The Board finds that the content of the December 2002 and 
March 2006 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Subsequently, the August 2006 SSOC was issued, 
which provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In the 
notification letter mailed in March 2006, the veteran was 
provided with the provisions of the Dingess case.




II.  Applicable laws and regulations

Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 
(2006).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

According to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Hearing loss is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  38 C.F.R. § 4.85, Part 4, Codes 
6100-6110 (2006).  To evaluate the degree of disability from 
the service-connected bilateral defective hearing, the rating 
schedule provides 11 numeric designations from Level I for 
essentially normal acuity through XI for profound deafness.

However, as in this case, when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table Via, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  Table VIa, 38 C.F.R. § 4.85, will be used in 
this case since this will provide the higher Roman numeral 
designation for the veteran's hearing loss.

DC 6260 was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, DC 6260, Note 2 (2006).  For claims filed prior to June 
13, 2003, the VA's interpretation that a single 10 percent 
disability rating is the maximum rating available under DC 
6260, regardless of whether the tinnitus is perceived as 
unilateral or bilateral, was found to be correct.  See Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


III.  Factual background and analysis

Increased evaluations

(a)  Bilateral hearing loss

On the authorized audiological evaluation in February 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
60
65
65
LEFT
15
55
65
65
65

On the authorized audiological evaluation in April 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
65
70
75
LEFT
30
65
65
75
75

Because the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 or more, 
38 C.F.R. § 4.85, Table VIa will be used to assign a Roman 
numeral designation for the veteran's hearing loss.  The 
February 2003 examination indicated that he had a Level IV dB 
loss in the right ear and a Level V loss in the left ear.  
According to Table VII of 38 C.F.R. § 4.85, this warrants the 
assignment of a 10 percent disability evaluation.

As of the April 12, 2006 VA examination, the veteran had a 
Level V dB loss in the right ear and a Level VI loss in the 
left ear.  According to Table VII of 38 C.F.R. § 4.85, this 
warrants the assignment of a 20 percent disability 
evaluation.

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Therefore, the Board finds that the disability evaluations 
assigned to the veteran's hearing loss accurately reflect his 
degree of hearing loss.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent from November 20, 2002 to April 12, 2006 
and for an evaluation in excess of 20 percent from April 12, 
2006.


(b)  Tinnitus

The February 2003 VA examination noted that the veteran had 
had constant, bilateral tinnitus since the late 1960's.  The 
April 2006 VA examination confirmed this diagnosis.

In view of the above laws and regulations, the Board finds 
that an evaluation in excess of 10 percent for the veteran's 
bilateral tinnitus is not warranted.  The law clearly 
indicates that this is the maximum amount of compensation 
allowable for bilateral tinnitus.  As a consequence, the 
veteran's claim for an increased evaluation cannot be 
allowed.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for bilateral tinnitus.



Earlier effective dates

(a)  Bilateral hearing loss

The veteran has contended that he has had a bilateral hearing 
loss ever since his separation from service in 1955. However, 
there is no indication that he ever filed a claim for service 
connection at that time.

The veteran filed a claim for service connection for 
bilateral hearing loss on January 8, 2001 (this included a 
September 1994 private audiological evaluation which showed a 
bilateral hearing loss).  This claim was denied by a rating 
action issued on October 2001; he was notified of this 
decision on October 18, 2001.  He did not appeal this 
decision.  He then sought to reopen this claim on November 
20, 2002.  A rating action was issued in August 2003 which 
awarded service connection effective November 20, 2002, the 
date of receipt of the reopened claim.

According to the applicable regulation, when evidence is 
received after a final disallowance, as in this case, the 
effective date of an award of service connection is the date 
of receipt of the application to reopen the claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(q)(1)(ii) (2006).  In this case, the date of receipt 
of the claim to reopen is clearly the later date.  As a 
consequence, an earlier effective date cannot be granted.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than November 20, 2002 for the award of service 
connection for a bilateral hearing loss.


(b)  Tinnitus

The evidence of record indicates that the veteran filed his 
claim for service connection for bilateral tinnitus on 
November 20, 2002.  According to the applicable regulation, 
the effective date of an award of benefits is either the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2006).  While the 
veteran has contended that he has experienced tinnitus since 
his separation from service in 1955, there is no indication 
that he filed a claim for service connection for this 
disorder prior to November 20, 2002.  Therefore, the date 
assigned is the appropriate date, since it is clearly the 
later date.  As a consequence, entitlement to an earlier 
effective date cannot be granted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than November 20, 2002 for the award of service 
connection for bilateral tinnitus.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
bilateral hearing loss disability from November 20. 2002 to 
April 12, 2006 is denied.

Entitlement to an evaluation in excess of 20 percent for a 
bilateral hearing loss disability from April 12, 2006 is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus is denied.

Entitlement to an effective date earlier than November 20, 
2002 for the award of service connection for a bilateral 
hearing loss disability and tinnitus is denied.




____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


